                            Case 5:18-cv-00745-XR Document 55 Filed 09/01/19 Page 1 of 1


AO 450 (Rev. 01/09) Judgment in a Civil Action



                                      UNITED STATES DISTRICT COURT                                                  SEP       -i   2019
                                                                  for the
                                                        Western District of Texas
                                                                                                                    -                     flPHTV
             SAN ANTONIO_FIREFIGHTERS                                )

                ASSOCIATION, LOCAL 624                               )
                                 v.                                  )       Civil Action No. SA-1 8-CV-745-XR
         THE CITY OF SAN ANTONIO, TEXAS                              )
                              Defendant                              )

                                                 JUDGMENT IN A CiVIL ACTION

The court has ordered that (check one):

U   the plaintiff (name)                                                                                      recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
U the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)


I   other:     the Court GRANTS Defendants Motion for Summary Judgment. Judgment is
               against Plaintiff. Plaintiff shall take nothing by its claims.
                                                                                                       in   favor of Defendant and




This action was (check one):

U tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.
U tried by Judge                                                                         without a jury and the above decision
was reached.
I   decided by Judge Xavier Rodriguez.




Date:           09/01/2019                                                  CLERK OF COURT           Jeajneffe       J.   Clack



                                                                                         Signature of Clerk or Deputy Clerk


                       II
